I respectfully dissent.
Lester Gregory was apparently operating at or below the posted lawful speed limit when his Kenworth tractor was launched airborne as a result of going over an abandoned railroad crossing. The Ohio Department of Transportation ("ODOT") had removed the warning signs previously posted and, for reasons impossible to discern from the record before us, had not graded the crossing or erected a bump sign, some other form of warning sign, or even a sign reducing the speed at the abandoned crossing. The removal of a previous warning sign distinguishes this case from the run-of-the-mill situation where ODOT simply fails to post a revised speed limit sign or fails to otherwise warn the public of a hazard.
I believe that, because ODOT removed a warning sign from a road condition which was hazardous enough to send a large vehicle airborne when operating at or below the posted speed limit, ODOT had a mandatory duty at a minimum to replace the warning with some other form of warning sign.
I believe that ODOT's negligence is clear and the removal of the previous warning signs take this case out of the scope of any arguable governmental immunity. Since the majority of the panel does not so find, I respectfully dissent.